             Case:19-04261-swd        Doc #:216 Filed: 03/09/20       Page 1 of 1




                      UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN

In re:                                             Hon. Scott W. Dales

KHAN AVIATION, INC.,                               Case No. 19-04261-SWD

                                                   Chapter 11
                  Debtor
___________________________________/

                              RULE 6004(f)(1) SALE REPORT

       Pursuant to Fed.R.Bankr.P. 6004(f)(1), Kelly M. Hagan (“Trustee”), the duly-appointed
chapter 7 trustee in this case, for her Rule 6004(f)(1) Sale Report states as follows:

       1.     Debtor Khan Aviation, Inc. filed this case under chapter 11 of the Bankruptcy
Code, 11 U.S.C. §§ 101 et seq. on October 8, 2019.

       2.      Pursuant to an order confirming sale entered by this Court on February 12, 2020,
Trustee sold a 2008 Cessna Model 560, FAA Reg. No. N560CH.

       3.      The property was sold through a broker to 600418 Saskatchewan Ltd. for
$2,570,000.00.

                                                   Respectfully submitted,

Dated: March 9, 2020                               /s/ Kelly M. Hagan
                                                   Kelly M. Hagan
                                                   Chapter 7 Trustee
                                                   Hagan Law Offices PLC
                                                   P.O. Box 6844
                                                   Traverse City, MI 49696
                                                   (231) 938-7095
